Citation Nr: 0524266	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  02-09 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to service connection for a right shoulder 
disability, to include arthritis.

2.  Entitlement to service connection for a left shoulder 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Laurence Miscall, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Diego, California, which denied service connection for 
arthritis, bilateral shoulders.  The Board initially reviewed 
this matter in October 2003, when it remanded the veteran's 
claim to the RO for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran alleges that late in 1952 or 1953, he incurred 
injuries to his shoulders in a motor vehicle accident 
involving two Government owned vehicles.  His travel Board 
testimony indicates that he underwent treatment at Brooke 
Army Hospital, including some type of "radar-x-ray 
treatments",  for residuals of the right and left shoulder 
injuries.  (Transcript (T.) at pp. 4-5)  Medical history in 
post-service treatment reports indicates that the veteran did 
not recall sustaining shoulder trauma during service.  
Another treatment note indicates that he denied a history of 
trauma.  However, the veteran gave a history of bursitis 
dating back to service, and he claimed to have received 
radiation treatments for this.  

Service medical records in this matter are limited to reports 
of three physical examinations: (1) an enlistment examination 
in April 1952, (2) an enlistment examination in May 1952, and 
(3) a discharge examination in April 1956.  The reports 
associated with each of these examinations show the clinical 
evaluation of the upper extremities was normal.

Based on the veteran's representations regarding in-service 
radiation treatments, G.J.L., M.D. opined that the 
interpretation of radiographic changes are not consistent 
with routine osteoarthritis.  Dr. L states that it was more 
likely than not that the veteran had bone infarction as a 
result of treatment, which resulted in severe glenoid 
deficiency.  

The Board is cognizant of the earlier remand, wherein the RO 
was instructed to afford the veteran an examination if and 
only if additional relevant evidence was received.  The RO 
complied with the Board's remand instructions, to the extent 
possible, so the fact that an examination was not performed 
was not due to error.  However, if service medical records 
are presumed missing, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In such a situation, 
there is an increased duty to assist a claimant in developing 
his claim.   Id.; Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  

Upon further consideration of the relevant evidence and 
argument presented, to include the veteran's claim that he 
did sustain bilateral shoulder injuries while on active duty 
in a motor vehicle accident, his history of radiation 
treatments for bilateral shoulder bursitis during that time, 
and in light of the private medical opinion that suggests the 
veteran's current bilateral shoulder arthritis is consistent 
with a rather rare and quite specific impression of prior 
radiation treatments as an etiology versus (age-related) 
osteoarthritis, the Board is of the opinion that a VA 
examination is needed to obtain a clear and thorough medical 
history from the veteran and a competent opinion as to the 
nature and etiology of any disability of either shoulder that 
may currently be present.  38 U.S.C.A. § 5103A(d) (west 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  It is pertinent to 
note that, if the medical evidence of record is insufficient, 
VA is always free to supplement the record by seeking an 
advisory opinion, or ordering a medical examination to 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The evaluator needs to consider all 
the treatment of record in forming an opinion.  See Caffrey 
v. Brown, 6 Vet. App. 377 (1994) (A medical examination must 
consider records of prior medical examination and treatment 
in order to assure a fully informed examination.)

The Board also notes that a review of the file indicates that 
the veteran was erroneously advised in a November 2004 letter 
that he needs to submit "new and material evidence" in 
order for VA to "reopen" his claim.  The RO should provide 
a new letter, which accurately reflects the procedural status 
of the veteran's claim and what the evidence specific to the 
veteran's claim needs to show.  38 C.F.R. § 19.9 (2004).  The 
RO should also ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.    

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2004).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claims for service connection for 
right and left shoulder disabilities and 
of the impact of the notification 
requirements on the claims.  The 
appellant should further be requested to 
submit all evidence in his possession 
that pertains to his claims.

2.  After the RO has completed all 
development arising pursuant to paragraph 
one, the veteran should be scheduled for 
a VA joints examination to ascertain the 
nature, extent and etiology of any 
disability of the right and left 
shoulders that may currently be present.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Following a 
review of the relevant medical evidence 
in the claims file, a thorough history 
and clinical evaluation, and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or greater 
probability) that any disability of the 
right or left shoulder that may currently 
be present began during service or is 
causally linked to any incident of or 
finding recorded during service.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

4.  The veteran is advised that failure 
to report for the scheduled examination 
may have adverse consequences to his 
claims.  38 C.F.R. § 3.655 (2004). 

5.  The RO should adjudicate the claims 
for service connection for right and left 
shoulder disabilities, to include 
arthritis, with consideration of all of 
the relevant evidence in the claims file.

6.  If any benefit requested on appeal 
remains denied, the RO should issue 
another SSOC, which should contain notice 
of all relevant action taken on the 
claim(s).  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F.WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

